Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.
 

Claims have been renumbered as shown below:

Claims 1 - 2 are not renumbered
Claim 4 has been renumbered as claim 3
Claim 7 has been renumbered as claim 4
Claim 9 has been renumbered as claim 5
Claims 11 - 17 have been renumbered as claims 6 - 12 respectively
Claim 19 has been renumbered as claim 13
Claims 21 - 24 have been renumbered as claims 14 - 17 respectively
Claims 33 - 34 have been renumbered as claims 18 - 19 respectively
Claims 38 - 40 have been renumbered as claims 20 -22 respectively
	

Response to Amendment
Applicant’s amendment filed 7/26/2022 has been fully considered and as a result claims 1 - 2, 4, 7, 9, 11 – 17, 19, 21- 24, 33 - 34, 38 - 40 are now allowed.


Reasons for Allowance
As indicated in the applicant’s arguments (Remarks 7/26/2022, page 18, 1st paragraph), the prior art of record, including Behravan fail to teach or suggest:

“the first measurement gap pattern having a first measurement gap length and being configured to support mobility measurements on a first type of signals, and the second measurement gap pattern having a second measurement gap length and being configured to support positioning measurements on a second type of signals;
discard the at least one measurement gap within the first measurement gap pattern by one of: not using an amount of the at least one measurement gap for performing mobility measurements for which the first measurement gap pattern is configured; and suspending use of the at least one measurement gap for mobility measurements; and perform positioning measurements during at least one measurement period, the measurement period including the at least one discarded measurement gap of the first measurement cap pattern, according to the second measurement gap pattern.”

Claims 1 - 2, 4, 7, 9, 11 – 17, 19, 21- 24, 33 - 34, 38 - 40 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/
Primary Examiner, Art Unit 2632